Title: James Madison to Thomas Jefferson, 10 April 1817
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Montpellier Apl 10. 1817
          
          Having been detained in Washington untill the 6th inst. I did not reach home till Tuesday night, and of course too late to comply with the arrangement notified in yours of the 10th March by Bizet. I take for granted that the other Visitors met, and that for the present at least my attendance will not be needed. As it has always been our purpose to pay a visit to Monticello at no distant day after our final return from Washington, I could wish it to coincide with the time that may be fixt for the next meeting for the business of the College, and that this if discretionary may not be required for some time. Besides the effect of a fatiguing journey, our presence will for some time be necessary at home in order to attend to a thousand little preparations & some important ones, which will not admit of delay.
          
            Your affectionate friend
            James Madison
          
         